Title: To James Madison from James Simpson, 8 June 1803 (Abstract)
From: Simpson, James
To: Madison, James


8 June 1803, Tangier. No. 58. Forwarded his no. 56 dated 14 May by way of Gibraltar; sent no. 57 dated 3 June by the Brig Mary of Salem; sent duplicates of both to Jarvis in Lisbon. “Yesterday” received the original and duplicate of JM’s of 26 Mar. with a postscript to JM’s 1 Apr. letter. As requested, he encloses a copy of JM’s 21 Oct. 1802 letter. The delay in sending his nos. 53 and 54 “was matter of very great concern.” Attributes this delay to “the uncommon severity of the Weather” and the failure of Murray to make his intended visit. Hopes to hear “’ere long” that they reached JM’s hands “in safety.” Sidi Mohammed Selawy has written asking for news from the U.S.; Simpson has replied that the gun carriages are expected “momently.” Will write about Selawy at the first safe opportunity. Has “still every reason to place reliance on his Friendship should it be in any case necessary to have recourse thereto.” Is disappointed that the gun carriages have not “come forward.” Understands JM’s motives for not sending them, “yet it will almost be impossible to convince these people of that being the case.” The renewed war in Europe makes it difficult to purchase there as JM suggested. Believes “it would be hazardous to offer Cash, or any other articles in lieu of these Carriages,” as that would open the door to greater expectations. Knows “they would be acceptable beyond any thing of equal value.” Recommends that they be sent as soon as possible and that they be “perfectly complete for Land Service, with Iron Axle trees, Beds, Cains and handspikes.” No. 57 related entirely to the Brig Mary, owned by John Derby of Salem. Exertions are made to fit out the emperor’s cruisers. Since the Netherlands has made no embassy, “it is generaly supposed he will soon declare [war] against that Country.” Notes that the return of his bill drawn for £225 on Bird, Savage, and Bird “will not be attended with damages” for the U.S., as it was drawn for his personal account.
 

   
   RC, triplicate, and enclosure (DNA: RG 59, CD, Tangier, vol. 2). RC 4 pp.; docketed by Wagner as received 14 Aug. with the notation: “Quer. about the gun carriages. N. B. The money has been sent to London to purchase them.” For enclosure, see n. 3.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:616–17.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:453.



   
   See PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:38–39 and n. Simpson’s copy of the letter is docketed by Wagner.



   
   Simpson to JM, 24 Dec. 1802 and 31 Jan. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:221–22, 294–95).



   
   A full transcription of this document has been added to the digital edition.

